Citation Nr: 1104805	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-20 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1953 to November 
1957 and from October 1958 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida - which, in 
relevant part, granted the Veteran's claim for service connection 
for bilateral (i.e., right and left ear) hearing loss, assigning 
an initial 20 percent rating for it retroactively effective from 
November 28, 2006, the date of receipt of this claim, but denied 
his claim for tinnitus.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  In granting service connection for bilateral hearing loss, 
the RO conceded the Veteran had noise exposure in service (i.e., 
acoustic trauma) - including especially as an air traffic 
controller in the Air Force.  So there is no disputing he had 
military noise exposure.

2.  There is conflicting evidence as to whether the Veteran has 
experienced constant tinnitus since that noise exposure in 
service or, instead, just since the 1970s, keeping in mind that 
his second and final period of service ended in 1969.

3.  Because of the inherently subjective nature of tinnitus, the 
Veteran is competent even as a layman to proclaim having 
experienced it since that noise exposure in service, versus 
instead just more recently, and his lay testimony concerning this 
also is credible, therefore ultimately probative.

4.  It thus is just as likely as not the Veteran's tinnitus, like 
his bilateral hearing loss, is the result of that noise exposure 
in service.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).

II.  Entitlement to Service Connection for Tinnitus

The Veteran contends he developed tinnitus as a result of 
acoustic trauma due to his time in combat in the Republic of 
Vietnam as an infantryman and on account of his military 
occupational specialty (MOS) as an air traffic controller for 11 
years.  

Tinnitus is defined as "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).  And, indeed, because of the inherently 
subjective nature of it, it is readily capable of even 
lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).



So resolution of this appeal turns not so much on whether the 
Veteran has tinnitus, because even he is competent to say he 
does, rather, whether his tinnitus, like his now service-
connected hearing loss, is attributable to noise exposure during 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  

Like his hearing loss, the Veteran contends he has experienced 
constant tinnitus since service.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 
3.303(a), 3.306.

Stated somewhat differently, service connection generally 
requires:  (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002).

According to 38 C.F.R. § 3.303(b), if chronicity (i.e., 
permanency) of disease or injury in service is not shown, or 
legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  See also Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
Federal Circuit Court recognized lay evidence as potentially 
competent to support presence of disability, both during service 
and since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  The Veteran's lay testimony 
also has to be credible, however, to ultimately have probative 
value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (e.g., tinnitus, a broken leg, 
separated shoulder, flat feet, varicose veins, etc.), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal 
Circuit Court has clarified that supporting medical nexus 
evidence is not always or categorically required to establish the 
linkage between the claimed disability and the Veteran's military 
service.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumptive period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the 
Veteran's present condition is of a type that requires medical 
expertise to identify it as the same condition as that in service 
or during a presumptive period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 494-97 
(1997).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on the medical and other evidence in the file for 
consideration, the Board finds that it is as likely as not the 
Veteran suffered acoustic trauma in service as he is alleging and 
has tinnitus as a consequence.  Indeed, his DD Form 214 confirms 
his MOS was an air traffic controller and his service in the 
Republic of Vietnam during the Vietnam War.  His personal 
statements elaborate that he spent a considerable amount of time 
in that capacity around loud engines from the airplanes.

Regarding the etiology of the Veteran's tinnitus, the March 2007 
VA examiner conceded the Veteran sustained acoustic trauma during 
service when linking his right ear hearing loss to that injury.  
And the RO determined this VA examiner also had overlooked or not 
accounted for objective indications of hearing loss in the 
left ear during service, so resultantly also service connected 
the hearing loss in this other ear based on that same noise 
exposure in service.  Concerning the Veteran's tinnitus, this 
examiner determined it less likely than not related to that 
noise exposure in service, primarily because the Veteran 
reportedly had not experienced constant tinnitus since that 
precipitating event, rather, only since the 1970s or thereabouts, 
keeping in mind that his second and final period of service had 
ended in 1969.  The tinnitus reportedly had been especially 
constant since just 3 years prior to that examination.  

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), however, the 
Court determined a VA examination was inadequate because the 
examiner did not comment on the Veteran's report of in-service 
injury and, instead, relied on the absence of evidence in the 
service treatment records to provide a negative opinion.



A Veteran is competent to report what occurred in service because 
testimony regarding first-hand knowledge of a factual matter is 
competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

In a September 2007 statement in support of claim (VA Form 21-
4138), the Veteran disputed the notion, as the VA compensation 
examiner earlier had reported, that he only had experienced 
constant tinnitus since the 1970s.  The Veteran alleged, instead, 
that he had experienced constant tinnitus since the noise 
exposure mentioned in service.  Hence, there is competent 
evidence for and against the claim regarding the onset of his 
tinnitus in terms of whether it was during or after his military 
service.  Given the acknowledgment of a hearing loss disability 
related to his noise exposure in service, it therefore it just as 
likely as not that his tinnitus also is a consequence of that 
military noise exposure.  38 C.F.R. § 3.102.  See also Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); and Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  See, too, Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (indicating "absolute" etiology is not 
required, nor is "definite" or "obvious" etiology).  So 
service connection for tinnitus must be granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


